Citation Nr: 1720414	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-22 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. Following a July 2016 hearing, this case was previously remanded in December 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2016 remand, the RO was ordered to readjudicate the Veteran's nonservice-connected pension claim in a supplemental statement of the case (SSOC), particularly in view of the Veteran's July 2016 hearing testimony as to income and expenses in reference to this appeal, which primarily concerns whether the Veteran's annual income exceeds annual pension limits.  This readjudication was never accomplished.  On remand, the RO is required to readjudicate the Veteran's claim, as previously requested by the Board.  See Stegall v. West, 11. Vet. App. 268 (1998).

Additionally, in the December 2016 remand, the RO was requested to provide the Veteran with VA forms for "Improved Pension Eligibility Verification Report" and "Medical Expense Report."  In a December 2016 Duty to Assist Letter, the RO requested that the Veteran complete and submit the attached forms, but no reply was received.  To ensure a complete record prior to a decision being rendered, the Board is giving the Veteran another opportunity to submit additional medical expense information.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with VA Form 21P-0516-1, "Improved Pension Eligibility Verification Report," and VA Form 21P-8416, "Medical Expense Report," and request that he complete and submit those forms, as well as any other documentation, detailing his current household income and expenses for the period from 2011 through the present.  The Veteran must also be asked to specifically identify all income sources and all medical expenses.

2. After completion of the above and any further development deemed necessary, readjudicate the Veteran's claim, with consideration of all evidence concerning the Veteran's income in reference to the maximum annual pension limits, including the July 2016 hearing testimony.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




